Exhibit 10.26




February 5, 2020
Peninsula Acquisition Corporation
75 Castilian Drive
Goleta, CA 93117
Ladies and Gentlemen:
This letter agreement is being executed and delivered to confirm certain
agreements with respect to the Subscription Agreement as of February 5, 2020,
entered into by and between you and each of the purchasers set forth on the
signature pages thereto (the “Subscription Agreement”). Capitalized terms used
but not otherwise defined in this letter have the meanings assigned to them in
the Subscription Agreement.
Peninsula Acquisition Corporation (to be renamed “Transphorm, Inc.” upon
consummation of the Merger), a Delaware corporation (the “Company”), agrees,
notwithstanding anything to the contrary in the Subscription Agreement to the
following:
(a) Most preferred customer treatment: The Company shall cause Transphorm, Inc.,
a Delaware company (to be renamed “Transphorm Technology, Inc.” upon
consummation of the Merger, “Transphorm”) to treat Marelli Corporation and its
affiliates (“Marelli”) as most preferred customer for which products in similar
volumes shall be provided in most preferable terms among customers of
Transphorm. Marelli understands that currently two of Transphorm’s
customers/partners who are also investors in the company (i.e.Yaskawa Electric
Corporation and Nexperia BV are also treated as most preferred customers as a
result of their prior investment into Transphorm.
(b) Ability to influence roadmaps: The Company shall cause Transphorm to accept
Marelli’s active participation and feedback on Transphorm’s roadmap development,
where broadly aligned with the Company’s resources and overall business plan,
and Marelli can support such a development which shall also be aligned with
Marelli’s resources and overall business plan. Marelli and the Company agree
that Transphorm’s roadmap development shall include, but not limited to, Marelli
and Transphorm’s joint development of competitive products for automotive
applications.
(c) Technical collaboration: The Company shall cause Transphorm to accept
engineering team members of Marelli in Transphorm’s Goleta headquarter or other
Transphorm’s global bases for extended periods of time for joint learning and
development.
(d) Non-competition: Without Marelli’s prior approval, the Company and
Transphorm shall not directly or indirectly engage in such a similar business
relationship (involving ability to influence roadmaps or technical collaboration
referenced above) with another automotive OEMor automotive supplier who is a
direct competitor of Marelli for a period of2 years following Marelli’s initial
purchase of shares of the Company’s common stock pursuant to the Subscription
Agreement. Notwithstanding the foregoing, Marelli understands that Transphorm
has regular automotive customer relationships at this time for automotive
projects in Japan for DC-DC converter, and may have regular customer
relationships with other automotive customers where Transphorm’s products




--------------------------------------------------------------------------------




are offered for sale to these customers in normal course of business, and also
has a broader relationship with Nexperia for dual-sourcing of GaN products for
Automotive applications including licenses for Nexperia for such products.
(e) Additional investment: During the 1st quarter of 2021, the Company shall
offer to sell 250,000 shares of the Company’s common stock to Marelli at a
purchase price of $4.00 per share with total investment amount being 1,000,000
USD, and Marelli shall purchase such shares no later than March 31, 2021 subject
to no material adverse change in the financial condition or business condition
of the Company or Transphorm occurs.
This letter is expressly executed and delivered to be effective upon the Closing
under the Subscription Agreement, and to be effective as if it formed part of
the Subscription Agreement. This letter sets forth a legally binding agreement
of the parties hereto, and other than the Subscription Agreement and the
Registration Rights Agreement, there are no other written or oral agreements or
understandings between the parties hereto relating to the subject matter of this
letter.
Sections 9 f. (Applicable Law) and 9 g. (Arbitration) of the Subscription
Agreement shall be incorporated herein by reference and shall apply mutatis
mutandis to this letter agreement.


2

--------------------------------------------------------------------------------





If the foregoing accurately reflects your understanding and agreement, please
indicate as much by signing and returning a copy of this letter to us.
MARELLI CORPORATION
 
 
 
 
 
By:
 
/s/ Joachim Fetzer
 
Name:
Joachim Fetzer
 
Title:
Executive Vice President
 





--------------------------------------------------------------------------------










Agreed and acknowledged:
PENINSULA ACQUISITION CORPORATION
(TO BE RENAMED “TRANSPHORM, INC.”)
By:
 
/s/ Primit Parikh
Name:
Primit Parikh
Title:
Chief Operating Officer



4